Exhibit 10.10.2
FIRST AMENDMENT TO
CONOCOPHILLIPS
KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN
          Effective December 19, 2008, ConocoPhillips Company (the “Company”)
amended and restated the Key Employee Supplemental Retirement Plan (“KESRP”) for
the benefit of certain employees of the Company and its affiliates.
          The Company desires to amend the KESRP by adding an Appendix for
Select New Hires effective October 6, 2010.
          Pursuant to the foregoing, the KESRP is hereby amended by appending to
the end thereof the following Appendix for Select New Hires:
“APPENDIX FOR SELECT NEW HIRES
TO
CONOCO PHILLIPS KEY EMPLOYEE SUPPLEMENTAL RETIREMENT
PLAN
For Select New Hires, as set forth in resolutions adopted from time to time by
the Human Resources and Compensation Committee of the Board of Directors of
ConocoPhillips, or its successor, the following provisions apply:

  1.   The Select New Hire will, effective on the first day of employment with
the Controlled Group, become a Participant in the ConocoPhillips Key Employee
Supplemental Retirement Plan. In addition to the benefits provided under the
Plan, the Select New Hire will be eligible for a further benefit (the “Further
Benefit”), calculated in accordance with the provisions of this Appendix.     2.
  Further Benefit shall mean the difference between the Putative Title I Benefit
and the Offsetting Benefits, both as described below. In determining the Further
Benefit, paragraphs (f) and (g) of the Plan shall apply.     3.   The Putative
Title I Benefit shall mean the sum of (i), (ii), and (iii) below:

  (i)   The difference between the Select New Hire’s total accrued benefit under
Title I and his actual accrued benefit under Title I. For this purpose, a Select
New Hire’s “total accrued benefit under Title I” is the accrued benefit he would
have if his accrued benefit under Title I were determined under the terms of
Title I but with the following modifications:

  (aa)   Include in Annual Earnings an award under the Incentive Compensation
Plan which the Select New Hire deferred under the terms of KEDCP. Include such
award in the calendar year in which the award would have been paid to the Select
New Hire if it had not been deferred.     (bb)   Include in Annual Earnings
salary that would have been paid to the Select New Hire but for the fact that he
voluntarily elected to defer

1



--------------------------------------------------------------------------------



 



      receipt of that salary under the terms of KEDCP. Include the deferred
salary in Annual Earnings in the calendar year in which the salary would have
been paid had it not been deferred.     (cc)   Include in Annual Earnings the
initial value of a restricted stock or restricted stock unit award under the
Incentive Compensation Plan. Include that value in Annual Earnings in the
calendar year in which the award was granted.     (dd)   Include in Annual
Earnings the value of any special award specified by the Committee under the
terms of the special award to be included for Annual Earnings purposes under
Title I in the year in which any applicable restrictions on the award lapse or,
if deferred, in the year in which any applicable restrictions would have lapsed
absent an election to defer.     (ee)   Disregard the limitations on
compensation related to Code section 401(a)(17).     (ff)   Disregard the
limitation on benefits related to Code section 415.     (gg)   If the Select New
Hire is eligible to receive benefits under the ConocoPhillips Executive
Severance Plan or under the ConocoPhillips Key Employee Change in Control
Severance Plan, include in Annual Earnings an amount determined by dividing the
Select New Hire’s Salary by 4.3333 times the number of weeks or partial weeks
from the date the Select New Hire’s employment ends with the Employer to the end
of that calendar year. Provided, however, this subsection (gg) shall be
disregarded to the extent the benefit created solely by operation of this
subsection (gg) is provided under the terms of Title I.     (hh)   Determine
service credited for purposes of benefit accrual as if the Select New Hire had
originally been employed by the Controlled Group on the date that the Select New
Hire began employment with the company with which the Select New Hire was
employed immediately prior to becoming employed by the Controlled Group.    
(ii)   In the case of a Select New Hire who terminated employment on or after
February 8, 1993, the Title I-related accrued benefit shall include an
additional supplemental accrued benefit calculated under the terms of Title I,
but disregarding the limitation on compensation that is taken into account,
using as final average earnings the difference, if any, between the Total Final
Average Earnings and the Final Average Earnings used in Title I.     (iii)   The
Title I-related accrued benefit shall also include any benefit provided under
Section IV of this Plan.

  4.   The Offsetting Benefits shall mean any benefit, other than the Further
Benefit, provided to the Select New Hire under a defined benefit plan of
ConocoPhillips, including but not limited to the ConocoPhillips Retirement Plan
(and any successor plan) and the ConocoPhillips Key Employee Supplemental
Retirement Plan (and any successor plan), together with any benefit provided to
the Select New Hire under a “defined benefit plan” (as defined in section 3(35)
of the Employee Retirement Income Security Act of 1974, as amended (ERISA)),

2



--------------------------------------------------------------------------------



 



      including any such plan regardless of whether it might also be considered
an “excess benefit plan” as defined in section 3(36) of ERISA, of the company by
which the Select New Hire was employed immediately prior to becoming an employee
of the Controlled Group. In determining the value of a benefit provided by an
employer which is not a member of the Controlled Group, the Plan Administrator
may make any reasonable assumptions necessary and use such information as may be
publicly available, provided by such employer, or provided by the Select New
Hire, although it is within the discretion of the Plan Administrator to
determine which such information and assumptions to use and to disregard any
information which the Plan Administrator considers invalid, incomplete, or
otherwise suspect.     5.   Nothing in this Appendix is intended to affect the
other operations or provisions of the Plan. If the Select New Hire is, under the
provisions of the Plan, otherwise eligible to participate in the Plan, the
Select New Hire will do so in accordance with those provisions.”

Executed October 11, 2010
For ConocoPhillips Company

              /s/ Carin S. Knickel     Carin S. Knickel    Vice President, Human
Resources     

3